DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 32 - 56 are currently pending
	Claims 1-31 stand cancelled
	Rejection to Claims 40 and 51 under 35 U.S.C. 101 is withdrawn 
Double Patenting
3.	The originally claims rejected under this statute have not been amended hence the Provisional Double Patenting rejection is sustained and reiterated as initially issued in the Action on merit.
The obviousness-type double patenting rejection is based on a longstanding judicial interpretation of 35 U.S.C. § 101 grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In reVongi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); In re Thonngton, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to; www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3-1. 	Claim 32-33 of the instant application 16/338,640 are provisionally rejected on the ground of obviousness-type double patenting as being unpatentable over claim 1,  16/468,845 (conflicting application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to the same invention, with the instant  application being considered generic to the conflicting application claims, wherein the differently recited spatial and range parameters matter as cited (in quotes); 
“wherein at least one of said spatial parameter and said range parameter depends on at least one of a quantization parameter, a quantization scaling matrix, a transform width, a transform height, a picture width, a picture height and a magnitude of a negative filter coefficient used as part of inter/intra prediction. “, 
would have been deemed obvious to one of ordinary skill to have represented the intrinsic parametric components implied in the prediction loop of a coding device or method, to the spatial and/or the range of pixel values comprised within the video data blocks, or slices. 
3-2.	The remaining claims 33-56 of the instant application, directly or indirectly depending from independent claims 32 and 43 are considered generic to the conflicting claims 2-40, (for indicating numeric values to the parametric variables recited by the conflicting application).    
For example: In Claim 35, the value 0.92 represents the constant value indicative of the intra-prediction mode (p), vs. Claim 19 having the prediction mode broadly recited by a variable (p) in the conflicting application.  


Response to Arguments
4.	Applicant’s arguments with respect to the rejections of claims 32 - 56 have been fully considered and are deemed unpersuasive. 
Clarifying Note:
Terminology claimed and the corresponding description from specification;
“spatial parameter” (σd) and “range parameter” (σr); represent setting filter’s dependencies from of σd and σr on QP, TU-W/H and negative coefficient Cfiltr, Par.[0008], [0015]-[0018], [0040]-[0045], [0048] and mathematically being defined for σr by the expressions at Par.[0049]-[0050] and disclosing at subsequent paragraphs [0054]-[0063] the deterministic values for the respective (σd) and (σr) dependencies and being referenced as different embodiments. It may be concluded from the complex dependencies disclosed that the respective parameters, “spatial parameter” (σd) and “range parameter” (σr) are to be addressed as multiple possible applications of the deblocking filter configurations and not be taken as a single filtering process where all the dependencies are successively applied within a single pass of the prediction processing loop. The specification and the filed drawings do not disclose the configuration where all the respective dependencies specified are applied concomitantly to the parameters (σd) and (σr), along with the weighting function 
Further consideration to Kim is given under the following paragraphs.
Paragraphs [0098-0100] of as citing:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the pixel filtering process Kim discloses the combining of a plurality of pixel value differences as a weighted sum at Par.[0098-0100] by applying a weighted 
Applicants’ Argument
Applicants argue;
(i)	“First, the cited portions of Kim fail to disclose that a pixel value is modified "by a weighted combination of said pixel value and at least one spatially neighboring pixel value."
	Examiner rebuts by indicating that Kim considers the combination of the weighted pixel value differences and the and the geometrical distance as referenced for the same embodiment at Par.[0190]. It would have been evident to the ordinary skilled that the weighted sum of the respective pixel values is not determined in vacuum but would rather represent the new factor to be applied to the determination of de-blocking filter coefficients further used to modify the value of the de-blocked pixel as found in Kim at least at Par.[0081].
(ii)	“These rejections should be withdrawn for additional reasons. 
Claim 32 specifies that the filtering used to modify the pixel value "depends on a pixel distance between said pixel and a neighboring pixel." The Office Action refers to Kim's paragraph 0083, asserting that Kim's geometrical distance n(i) is "a distance between pixels p(0) and q(0). In fact, Kim defines the 11 of 15 Application Ser. No.: 16/338,640Attorney Docket No. 1009-3313 / P051264US02geometrical distance n(i) as "geometrical distance between the pixel to be modified ... and the location of the block boundary." (Kim 0083, emphasis added.) Note that this means that any modification of a pixel value p(i) based on n(i) is based on how far that pixel not depend on how far that pixel is from some neighboring pixel whose value is being used to modify p(i). The rejections of claims 32 and 43 should be withdrawn for this additional reason.”
Examiner respectfully disagrees based on the rationale considered where the distance is the pixel to pixel spatial parameter since de-blocking is applied to the boundary between the p(0) and q(0) Fig.6 Par.[0182]. The alleged Par.[0183] does not support the emphasis offered by Applicants, but rather teaches what one of ordinary skill in the art would have comprehended as well-known and understood in the art, that a de-blocking of image data is performed at the boundary between image or picture blocks. Thereby concluding that the partitioned blocks of a frame, macroblock, slice etc., are to be considered pictures or images unlike as being antagonized in the arguments of the Remarks.
(iii)	“Still further, claim 32 specifies that the filtering depends "on a pixel value difference between said pixel value and a neighboring pixel value of said neighboring pixel." 
Kim, on the other hand, describes that an amount by which to deblock filter a pixel is a function of the geometrical distance between the pixel to be modified and the block boundary, as discussed above, and "the pixel value distance (e.g., difference) between the pixel values against the block boundary." (Kim 0086.) This is quite clearly a different filtering operation, and the rejections of claims 32 and 43 should be withdrawn for this additional reason.” 
Contrary to the alleged interpretation of Kim, Examiner states that the specification at Par.[0086] clearly states that the distance between pixels p(0) and q(0) 
	(iv)	“Still further, claim 32 specifies that the filtering is controlled by a spatial parameter and a range parameter. The Office Action equates Kim's geometric distance n(i) to the "spatial parameter," but then, when addressing the "range parameter," vaguely refers to a "gradient threshold" discussed in Kim's paragraphs 0118-0124. The Office Action does not explain how this "gradient threshold" might be considered a "range parameter." In fact, there is no reasonable way to map Kim's "gradient threshold" to a "range parameter," as the gradient threshold has12 of 15 Application Ser. No.: 16/338,640 Attorney Docket No. 1009-3313 / P051264US02nothing to do with a "range" of any sort. A gradient is a "slope." Kim's paragraph 0112 explains that the video coder may determine "that the gradients of both sides of the deblocking boundary are less than a threshold gradient value," in which case the video coder chooses a specific filter. This "threshold gradient value" is simply a limit that is compared to a gradient/slope at both sides of a deblocking boundary. There is no "range" involved here, and there is no reason to believe that the person of ordinary skill in the art would consider this threshold gradient value to be a "range parameter." The rejections of claims 32 and 43 should be withdrawn for this additional reason.”
Examiner contends that Kim teaches about the spatial distance between the pixels at the boundary used for de-blocking filter determination of different strengths to be applied according to a gradient being determined for different distance differences e.g., the gradient range or as interpreted being a range parameter over a X x M’ region 
(v)	Even further, claim 32 specifies that at least one of the spatial parameter and the range parameter depends on "a quantization parameter, a quantization scaling matrix, a transform width, a transform height, a picture width, a picture height and a magnitude of a negative filter coefficient used as part inter/intra prediction." The Office Action appears to focus on the "spatial parameter," which it has equated to Kim's geometrical distance n(i), asserting that it is a "function of the block's size, in width and height e.g., the number of pixels to de-block." (Office Action p. 8.) This is simply wrong. As noted above, Kim's distance n(i) is the distance of a given pixel from a block boundary - this is in no reasonable sense a function of the block's width or height, as it can be determined without knowing either. Furthermore, the Office Action here is referring to the height of a block, which is merely a part of a video frame, or picture. (Kim 0004-0006.) Even if Kim's distance m(i) was a function of Kim's block height or width, claim 32 refers to the picture width and height. The rejections of claims 32 and 43 should be withdrawn for this additional reason. 
Examiner respectfully differs in interpretation of the claims 32 and 43 reciting; “filtering of a picture of a video signal, wherein said picture comprises pixels and each pixel being associated with a pixel value, said method comprising “, which states that the picture is not in fact indicative of the video block dimensions characterized by a width and height, but rather claiming further that the pixels considered are part of a whole “picture” when it is well known in the art that in the 

The rejection to claims 36 and 47 is maintained and is rebutted under the premise that the loop filtering in the coding process is applied to the de-quantized inversely transformed coefficients at unit 76 a threshold limit as defined in Kim at Par.[0104], [0112] and depicted at de-blocking filter 81 in Fig.3.

The rejection to claims 39 and 50 is maintained. See Examiner’s rebuttal at based on Kim at Par.[0104], [0112]. 
	In response, the rejections under 35 U.S.C. 103 Examiner reiterates the Allowable Subject matter along with the filing of a Terminal Disclaimer in order to advance the prosecution.
	The anticipation and obviousness claim rejections are maintained as represented in the First Action on Merit, to which the above rebuttals at points 4. (i) – (v) are applied mutatis mutandis. 

Examiner applied the BRI norms established under the MPEP 2173.01 (I) addressing the Claim Interpretation and MPEP 2111 for Broadest Reasonable Interpretation.
language without reading the specification into the claims and determining the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” [MPEP 2111 citing In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004).]  
The "broadest reasonable interpretation standard" means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. [Id. at 2111.01 citing In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).]  Further, “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” [Id. at 2111.01 citing Superguide Corp. v. DirecTV Enterprises, Inc., 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).]
Note;
In order to avoid redundant insertion of the rebuttal to arguments into the herein rejections, please consider the Examiner’s response to arguments at point 4.(i) – (v), and apply the corresponding paragraphs to the below reiterated action on merit to the claims as a whole, mutatis mutandis.

Claim Rejections - 35 U.S. C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 32-34, 36, 39, 42-45, 47, 50 and 53-56 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication to Woo-Shik Kim et al., (hereinafter Kim) (US 2015/0264406).
1-31. (Canceled).  
  
Re Claim 32. (Previously Presented) Kim discloses, a method for filtering of a picture of a video signal, wherein said picture comprises pixels and each pixel being associated with a pixel value (a de-block filtering method by using the “pixel distance”, and their associated “pixel value difference” Par.[0082], Abstract,), said method comprising: 
modifying a pixel value of a pixel by a weighted combination of said pixel value and at least one spatially neighboring pixel value in a filtering that depends on a pixel (modifying the value amount, l(i) used to filter the pixel of index, i, to be de-blocked by an amount defined as a function between pixel distance, l, the geometrical distance Par.[0083], n(i) being a distance between pixels p(0) and q(0), Par.[0085], per Fig.4 and where the pixel value difference is disclosed at Par.[0091] further calculating the pixel value difference as a weighted, w, sum 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, at Par.[0098]), and 
is controlled by a spatial parameter (where the spatial parameter is determined as a function f(n(i)) of the geometrical distance, n, Par.[0083]-[0086]) and a range parameter (and the de-block filter is modified at different strengths in respect to a gradient threshold, Par.[0118]-[0124]), 
wherein at least one of said spatial parameter and said range parameter depends on at least one of a quantization parameter, a quantization scaling matrix, a transform width, a transform height, a picture width, a picture height and a magnitude of a negative filter coefficient used as part of inter/intra prediction (according to Fig.4, the distance between the pixel to be filtered, p and the neighboring reference pixel q, is a direct function of the block’s size, in width and height e.g., the number of pixels to de-block, Par.[0100] and considering the magnitude of the negative value of the pixel I(i) at Par.[0102] and according to the intra/inter prediction coding mode in use, Par.[0123]).  

Re Claim 33. (Previously Presented) Kim discloses, the method of claim 32, wherein at least one of said spatial parameter and said range parameter depends on at least one of a quantization parameter of said picture (it is implicit that the value range parameter is directly dependent on the quantization parameter which is indicated by the quantization value selected for the smallest RD error in the prediction process at the TU or PU blocks, and determining the size of two adjacent TUs, as disclosed at Par.[0133]), of a slice in said picture, said slice comprises said pixel, or of a block of pixels in said picture, said block of pixels comprises said pixel; 
a width of a transform block comprising said pixel; 
a height of said transform block; 
a width of said picture; and 
a height of said picture (where the size of the transform block e.g., width, height or slice when part of a picture comprising the pixel to be filtered, are taken in consideration in regard to determining the spatial and the value range parameters, Par.[0123]).  

Re Claim 34. (Previously Presented) Kim discloses, the method of claim 33, wherein said spatial parameter σd depends2 of 17Application Ser. No.: 16/338,640Attorney Docket No. 1009-3313 / P51264 US2 on at least one of said width of said transform block and said height of said transform block (the distance between the pixel to be filtered, p and the neighboring reference pixel q, is a direct function of the block’s size, in width and height e.g., the number of pixels to de-block, Par.[0100]).  

Re Claim 36. (Previously Presented) Kim discloses, the method of claim 33, wherein said range parameter σr depends on one of said quantization parameter of said picture, of said slice or of said block of pixels (the range parameter is directly dependent on the quantization parameter which is indicated by the quantization value selected for the smallest RD error in the prediction process at the TU or PU blocks, and determining the size of two adjacent TUs, as disclosed at Par.[0133]).  

Re Claim 39. (Previously Presented) Kim discloses, the method of claim 32, wherein modifying said pixel value comprises modifying said pixel value of said pixel by said weighted combination of said pixel value and said at least one spatially defined pixel value using respective weights that depend on 3 of 17Application Ser. No.: 16/338,640said spatial parameter and said (modifying the pixel value by applying weighting to the pixel value and the spatial parameter calculated on the pixels spatial parameter value as a weighted, w, sum 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, at Par.[0098]).  

Re Claim 42. (Currently Amended) Kim discloses, the method of claim 32, wherein modifying said pixel value comprises modifying said pixel value by said weighted combination of said pixel value and said at least one spatially neighboring pixel value using a bilateral deringing filter outputting a modified pixel 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 wherein I (k, l), represents a pixel value of pixel (k,l), I(i,j) represents a pixel value of pixel (i,j), σd represents said spatial parameter;
wherein bilateral deringing filter has [[a]] plus sign shaped filter aperture outputting sais modified pixel value 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 wherein k = i - 1, i, i+1 and l = j -1, j, j+1 with the proviso that when k = i - 1, i + 1 then l = j and when l = j - 1, j + 1 then k=i, (modifying the value amount, l(i) used to filter the pixel of index, i, to be de-blocked by an amount defined as a function between pixel distance, l, the geometrical distance Par.[0083], n(i) being a distance between pixels p(0) and q(0), Par.[0085], per Fig.4 and where the pixel value difference is disclosed at Par.[0091] further calculating the pixel value difference as a weighted, w, sum 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, at Par.[0098]). 
However, Kim does not expressly teach about the bilateral de-ringing 3x3 parameter filter having the filtered pixel in the center e.g., resembling a plus sign,
 Naccari teaches about applying a bilateral de-blocking filter, (Sec.B Pg. 398 Eq. 1)
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to assert that Kim’s teachings are commonly addressed with similar results by Naccari in the process of determining the filter modifying value by the weighting method applied to both sides of the by a bilateral filter 

Re Claim 43. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 32, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 44. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 33, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 45. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 34, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 47. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 36, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 50. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 39, hence it is rejected based on the same evidentiary premises mutatis mutandis.

mutatis mutandis.

Re Claim 54. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 42, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 55. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 32, comprising a processor (Kim; Par.[0043], [0045]) and memory (Kim; Par.[0045]) hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 56. (Previously Presented) Kim discloses, the user equipment (UE) comprising the device of claim 43 (a user communication device Par.[0026], Fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application does not currently name joint inventors. 
6.	Claims 40 and 51 are rejected under 35 U.S.C. 103 as being obvious over Kim in view of Naccari Matteo et al., (hereinafter Naccari) "Adaptive bilateral filter for improved inloop filtering in the emerging high efficiency video coding standard", 2012 Picture Coding Symposium (PCS 2012): Krakow, Poland, 7 - 9 May 2012 ; [proceedings], 20120507, IEEE, Piscataway, NJ, ISBN 978-1-4577-2047-5 ; ISBN 1-4577-2047-7.
The applied references do not have a common inventor/assignee with the instant application.

Re Claim 40. (Previously Presented) Kim discloses, the method of claim 39, wherein said respective weights 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , wherein I (k, l), represents a pixel value of pixel (k,l), I(i,j) represents a pixel value of pixel (i,j), σd represents said spatial parameter and σr represents the said range (wherein the weighting process of the pixel at index I(i), e.g., I(Ii, j) includes multiplying both terms of the pixel value difference, d(i) and the geometrical distance of the pixel to be filtered, n(i) succinctly represented at function; 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 Par.[0099], [0100]).
However, Naccari expressly teaches about, wherein said respective weights 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , wherein I (k, l), represents a pixel value of pixel (k,l), I(i,j) represents a pixel value of pixel (i,j), σd represents said spatial parameter and σr represents the said range (Examiner interprets this equation as being used in the process of pixel value modification by a weighted combination performed by a bilateral filter, that involves determining the pixel I(p) i.e., pixel I(i) of index (i) by applying the weighting and normalization to the pixel difference as identified at Sec. B Pg.398, Eq.(1) cited below for brevity

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to assert that Kim’s teachings are commonly addressed with similar results by Naccari in the process of determining the filter modifying value by the weighting method applied to both pixels for determining the filtered pixel at location p=(x,y) or (Id.) at p=(i,j), hence obtaining the same predictable transformation.

Re Claim 51. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 40, hence it is rejected based on the same evidentiary premises mutatis mutandis.  

7.	Claims 41 and 52 are rejected under 35 U.S.C. 103 as being obvious over Kim and Naccari in view of Guy Cote et al., (hereinafter Cote) (US 2013/0321675)

Re Claim 41. (Previously Presented) Kim discloses, the method of claim 39, but he does not expressly teach about using LUT tables for precomputed pixel values,
Cote teaches about, further comprising retrieving said respective weights from a look-up table, LUT, comprising pre-computed weights using i) said range parameter σr or said quantization parameter and ii) a difference in pixel values ΔI as LUT index (Par.[0354] and Fig.49).  
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to assert that Kim’s teachings are commonly addressed with similar results by Naccari and to combine with teachings topically applied in the art by which specific data may be stored in tables, LUT, for reference or storing predetermined information, as found in Cote, using pixel offset values without the need to re-compute such data, in order to improve the processor response changes in filtering parameters, thus representing a predictable process under the referenced combinations. 

Re Claim 52. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 41, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Conclusion
8.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/